DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Election/Restrictions
Newly amended/submitted claims 3-4, 9 and 25-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The non-final action dated 7-23-2021 was directed to applicants claimed invention to detail figures 10-17, which comprise weed seed destructor rotors that rotate about vertical axes, form a common assembly with the chopper housing, and direct material under the chopper housing and onto a spreader.  
The newly amended/submitted claims 3-4, 9 and 25-30 are directed to the other embodiments depicted in figures 1-9.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 14, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen (USPN 8210915) in view of Harrington (USPN 8152610).
Regarding claims 1, 7, 14, 17 and 20, Holmen discloses a combine harvester (1) comprising: a separation system for separating from harvested crop a first material comprising straw and a second material comprising chaff and weed seeds (column 5 lines 1-16.  In figure 2 straw would exit straw shaker 7 and chaff and weed seeds would exit sieve 6); a straw spreading device (8) for receiving the first material comprising straw and spreading the straw in a spreading action at least to the sides of the combine harvester (Column 5 lines 20-36); the straw spreading device including a rotary component for generating a stream of straw and air (Figure 2 shows chopper 2 that generates a stream 11);
and a chaff spreader (10) and at least one chaff spreader discharge mouth for discharge of the second material; said at least one discharge mouth being arranged so as to direct at least some of the 
the straw spreading device comprising: a chopper (2) housing arranged to receive the first material containing straw; a chopper rotor mounted in the chopper housing having a plurality of chopping blades of the rotor cooperating with stationary blades of the housing for chopping the straw for discharge from the chopper housing (Figure 8); 
wherein the chaff spreaders are located vertically beneath at least a part of the chopper rotor; and wherein said at least one discharge mouth is located and oriented so as to direct the second material rearwardly underneath the chopper rotor and rearwardly to a position at the spreading device (Figure 2 shows chaff spreaders 10 under chopper 2 and directing an airstream of chaff 12 under the chopper rotor to a position at a rear end of the spreading device 10).
Holmen discloses a chaff spreader but is lacking wherein the chaff spreader would further destroy weed seeds.  
Harrington discloses a combine that separates straw and chaff and teaches the further processing of the chaff to destroy weed seeds (Abstract) via a weed seed destructor (11) for receiving a  second material, said at least one weed seed destructor comprising: a housing (31) at least one rotor (51) mounted for rotation including rotor surfaces (59/67) thereon for engaging the second material and 
Harrington discloses the notion of integrally forming the destructor (11) into a combine (Column 6 lines 44-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holmen by replacing the chaff spreaders (10) with weed seed destructors as taught by Harrington for the purpose of destroying the majority of weed seeds mix into the chaff before discharging them onto the crop field.
In interest of compact prosecution, it is noted that applicant in co-pending applications has argued against the replacement of a chaff spreader with a weed seed devitalizer. These arguments were found persuasive with regards to the weight of the destructors in comparison with moveable mounting structures of light weight chaff spreaders. However, in view of the current rejection, the defined chaff spreaders (10) of Holmen are stationary and the mere replacement with a destructor is deemed a simple engineering problem solvable by one of ordinary skill in the art.

Regarding claim 2, Holmen figures 2 and 5 show 2 chaff spreaders with upstanding axes.  The combination is considered to replace both in the same arrangement to function as intended by Holmen with the additional benefit of weed seed destruction.

Regarding claim 11, the combination discloses wherein the discharge of the second material can be changed to a second direction (Holmen column 5 lines 56-60).

Regarding claim 21, the combination discloses wherein said at least one discharge mouth is arranged vertically beneath the bottom wall portion (Holmen figure 2 shows that the discharge mouths of spreaders 10 are below a bottom wall portion of the chopper).

Claims 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Holmen (USPN 8210915) in view of Harrington (USPN 8152610) as applied to claims 14 and 17 in further view of Farley (USPN 10653069).
Regarding claims 15, 16 and 22, the combination utilizes an active spreader system with counter rotating impellers (Holmen 16) and is lacking use of passive spreader that comprises a tailboard with a plurality of fins.  
Farley discloses a combine harvester with a MOG discharge assembly and teaches the known mechanical equivalence of active spreaders and passive spreaders (Column 5 lines 39-65 discloses the known use of either active or passive spreaders to spread MOG out the back of a combine harvester).  Farley further discloses wherein the passive spreader comprise a tailboard (90) with a plurality of fins (92).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using a passive spreader with a tailboard and fins in place of the active counter rotating spreader as taught by Farley as an old and well known mechanical equivalent for spreading MOG out the back of a combine harvester.   

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11-5-2021 have been fully considered but they are not persuasive. 
Applicant first argues on pages 17-21 that a precedent has been established in view of past allowances and arguments.  This is not found persuasive because all applications are examined independently on their own merits and previous action have no bearing on the instant application.  Therefore, applicants arguments directed to past applications are deemed moot to the instant application.  Further, applicant’s presumption that a key reason for past allowances was based on an accepted position that a chaff spreader and destructor unit are not interchangeable is denied by the office, no such statement by the office was made nor is this assumption deemed appropriate in view of the prior art.  
The examiner agrees as acknowledged by applicant, both Harrington and Berry are similar prior art and both disclose the use of a destructor unit within a combine and Berry specifically teaches the replacement of a chaff spreader with a destructor unit.  Although applicant argues that Berry does not teach the combination of a destructor with a chaff spreader, the combination does not assert this at all.  The combination is merely replacing the chaff spreaders with destructors that comprise their own housings, inlets, and outlets.  
Applicants arguments relating to Berry not being compatible with Holmen on pages 22-23 is understood, but Berry clearly states the same issues in ¶0008.  Berry teaches that is it old and well 
Applicant on page 24 argues that the features of the chaff spreader are being combined with the destructor.  Examiner disagrees, the destructor unit is merely replacing the chaff spreader and as to not destroy the base teaching of Holmen would still discharge the flow of material in the same direction to combine with the chopper spreader.  
Applicant on page 25 argues that any combination with Holmen would not combine the material with the discharge from the spreader.  Applicant’s arguments are unclear as the discharge of applicant comes from the chopper and enters onto the spreader board.  Applicants chaff discharge combines after the chopper to mix with the straw on the spreader board.  In a similar fashion, the combination combines both flows of material after the chopper and onto a spreader. 
Applicant further argues on page 25 that the momentum is lost in the combination and the flows would not enhance one another.  Examiner respectively disagrees, when chaff enters the spreader of Holmen as shown in figure 5 it enters a center portion and would certainly be synergetic with the rotation direction of the spreader and therefore enhance the spreading action.  It is further noted that applicants specification is lacking critical support for this argument.  Page 13 of applicants specification merely states: “the combined spreading action and the additional airflow can enhance the spreading action”.  The specification fails to further define any specific structure or function to realize this limitation.  Therefore, as the combination does teach the same structure and basic function it is considered to meet the functional limitations.   
Further arguments directed to non-elected embodiments are moot as the claims have not been accepted and have been withdrawn.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671